Third District Court of Appeal
                               State of Florida

                            Opinion filed July 29, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-490
                   Lower Tribunal Nos. 11-641 K & 11-642 K
                             ________________

                              Eli M. Friedman,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Monroe County, Wayne M. Miller, Judge.

      Eli M. Friedman, in proper person.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before LAGOA, EMAS, and FERNANDEZ, JJ.

      LAGOA, J.
      The Defendant, Eli M. Friedman (“Friedman”), appeals from the trial court’s

February 3, 2015 order denying his Motion to Correct Award of Prior Prison

Credit.

      Friedman argues that he is entitled to an additional 20 days of credit for time

served,1 from September 13, 2012 through October 3, 2012. This time period,

however, concerns the dates he spent in jail awaiting to be transported to prison

after being sentenced on September 13, 2012. The State is correct that Friedman

must first raise this issue with the Department of Corrections and “may only

request judicial relief after exhausting administrative remedies.” Hidalgo v. State,

729 So. 2d 984, 987 (Fla. 3d DCA 1999) (“The Department of Corrections is

responsible for computing [an inmate's] credit for time spent in county jail after

sentencing, while awaiting transfers to a drug program or a state prison. If the

postsentence credit is incorrect, [the inmate] should pursue his administrative

remedies, and then seek a writ of mandamus against the department in the circuit

court, if dissatisfied with the outcome.” (quoting Washington v. State, 662 So. 2d

1027, 1028 (Fla. 5th DCA 1995) (citation omitted))).

      Accordingly, we affirm the trial court’s order. Our affirmance in this case is

without prejudice to pursue such an administrative remedy.

1 Previously, Friedman filed a motion to correct sentence. On August 4, 2014, the
trial court granted the motion and ordered that Friedman be granted an additional
225 days credit for time served to the 504 days credit already appearing on his
judgment and sentence.

                                         2
AFFIRMED.




            3